                            Case 18-12655-CSS                  Doc 783          Filed 04/01/19              Page 1 of 15


                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                       FOR THE DISTRICT OF DELAWARE

In re: LBI Media, Inc., et. al.                                                                    Case No.:                                18‐12655
                                                                                                   Reporting Period:                 2/1/19 ‐ 2/28/19

                                                             Monthly Operating Report

                                                                                                        Document                 Explanation
Required Documents                                                               Form No.               Attached                  Attached
Schedule of Cash Receipts and Disbursements                                MOR‐1                             X
   Bank Account Reconciliation/Information                                 MOR‐1a                            X                        X
   Schedule of Professional Fees Paid                                      MOR‐1b                            X
   Copies of Bank Statements                                                                                N/A                       X
   Cash Disbursements Journals                                                                              N/A                       X
Statement of Operations                                                    MOR‐2                             X
Balance Sheet                                                              MOR‐3                             X
Status of Post‐Petition Taxes                                              MOR‐4                             X
   Copies of IRS Form 6123                                                                                  N/A                       X
   Copies of Tax Returns Filed During Reporting Period                                                      N/A                       X
Summary of Unpaid Post‐Petition Debts                                      MOR‐4a                            X
   Listing of Aged Accounts Payable                                        MOR‐4a                            X
Accounts Receivable Reconciliation and Aging                               MOR‐5                             X
Debtor Questionnaire                                                       MOR‐5a                            X

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached are true and correct to the best of my 
knowledge and belief.



/s/ Brian Kei                                                              4/1/2019
Signature of Authorized Individual                                         Date


Brian Kei                                                                  Chief Financial Officer
Printed Name of Authorized Individual                                      Title of Authorized Individual




                                                                                                                                            Page 1 of 15
                           Case 18-12655-CSS             Doc 783         Filed 04/01/19           Page 2 of 15


In re: LBI Media, Inc., et. al.                                                                         Case No.:               18‐12655
                                                                                                 Reporting Period:       2/1/19 ‐ 2/28/19

                                          GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND 
                                  DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORTS

On November 21, 2018 (the “Petition Date”), LBI Media, Inc. and 17 of its affiliates (collectively, the “Debtors”),1  each commenced a 
voluntary case under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware. The 
Debtors are authorized to operate their businesses and manage their properties as debtors in possession pursuant to sections 
1107(a) and 1108 of the Bankruptcy Code. On November 21, 2018, the Bankruptcy Court entered an order authorizing the joint 
administration of these cases pursuant to Bankruptcy Rule 1015(b). On December 6, 2018, the United States Trustee for Region 2 
(the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to section 1102(a)(1) of the Bankruptcy Code 
(the “Creditors’ Committee”).

These following notes and statements and limitations should be referred to, and referenced in connection with, any review of this 
Monthly Operating Report ("MOR").

1. Basis for Presentation.  This MOR has been prepared solely for the purpose of complying with the monthly reporting 
requirements in these chapter 11 cases and is in a format acceptable to the United States Trustee.  The financial statements and 
supplemental information contained herein are preliminary, unaudited and may not comply in all material respects with accounting 
principles generally accepted in the United States ("GAAP"). In addition, certain of the financial statements and supplemental 
information contained herein represent consolidated information.

The unaudited consolidated financial statements have been derived from the books and records of the Debtors.  This information, 
however, has not been subject to certain procedures that would typically be applied to financial information in accordance with 
GAAP, and upon application of such procedures the financial information could be subject to material change.  The MOR should not 
be relied upon by any persons for information relating to current or future financial conditions, events, or performance of any of the 
Debtors.  

The information furnished in this report includes normal recurring adjustments, but does not include all adjustments that would 
typically be made for financial information in accordance with GAAP.

The consolidated results of operations contained herein are not necessarily indicative of results which may be expected for any 
other period or for the full year and may not necessarily reflect the consolidated results of the Debtors' operations, their financial 
position and the schedule of receipts and disbursements in the future.  The Debtors caution readers not to place undue reliance 
upon the MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification number, as 
applicable, are: LBI Media, Inc. (8901); Liberman Broadcasting, Inc. (8078); LBI Media Holdings, Inc. (4918); LBI Media Intermediate 
Holdings, Inc. (9635); Empire Burbank Studios LLC (4443); Liberman Broadcasting of California LLC (1156); LBI Radio License LLC 
(8905); Liberman Broadcasting of Houston LLC (4464); Liberman Broadcasting of Houston License LLC (6277); Liberman Television of 
Houston LLC (2887); KZJL License LLC (2880); Liberman Television LLC (8919); KRCA Television LLC (4579); KRCA License LLC (8917); 
Liberman Television of Dallas LLC (6163); Liberman Television of Dallas License LLC (1566); Liberman Broadcasting of Dallas LLC 
(6468); and Liberman Broadcasting of Dallas License LLC (6537).  The Debtors’ mailing address is 1845 West Empire Avenue, Burbank, 
California 91504.




                                                                                                                                Page 2 of 15
                       Case 18-12655-CSS                 Doc 783         Filed 04/01/19          Page 3 of 15


                                        GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND 
                                DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORTS
2. Accuracy. The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other 
applicable non‐bankruptcy law or in lieu of complying with any periodic reporting requirements thereunder.  Persons and entities 
trading in or otherwise purchasing, selling, or transferring the claims against the Debtors should evaluate this financial information in 
light of the purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate variations 
from securities laws or for any evaluations of the Debtors based on this financial information or any other information.

3. Liabilities Subject to Compromise. Liabilities subject to compromise have been reported at the amounts recorded on the Debtors' 
books and records as of the date of the report. The amounts classified as liabilities subject to compromise in the financial statements 
included herein are preliminary and may be subject to future adjustments depending on Bankruptcy Court actions, developments 
with respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such 
claims, rejection of executory contracts, reconciliation of claims, and other events.

4. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or 
appropriate. Nothing contained in this MOR shall constitute a waiver of any of the Debtors' rights or an admission with respect to 
their chapter 11 cases.

5. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the Debtors' books and records and financial activity 
occurring during the applicable reporting period. Except as otherwise noted, no adjustments have been made for activity occurring 
after the close of the reporting period.

6. Consolidated Entity Accounts Payable and Disbursement Systems. Cash is received and disbursed by the Debtors as described in 
the Motion of Debtors for Entry of Interim and Final Orders Granting (I) Authority to (A) Continue Using Existing Cash Management 
System, Bank Accounts, and Business Forms, (B) Implement Ordinary Course Changes to Cash Management System, (C) Continue 
Intercompany Transactions, (D) Provide Administrative Expense Priority for Postpetition Intercompany Claims, and (II) Related Relief 
(the “Cash Management Motion”) [D.I. No. 4] and is consistent with the Debtors' historical cash management practices.

7. Specific MOR Disclosures
       a. Notes to MOR‐1a: Bank balances may vary from book balances due to outstanding check and wire float, cash in transit, 
       and various other reconciling items.
       b. Notes to MOR‐1b: Schedules of professional fees detailed in MOR‐1b includes only restructuring professionals retained by 
       the Debtors.  This amount may vary from the Restructuring Fees reflected on the MOR‐1 Consolidated Schedule of Cash 
       Receipts and Disbursements.
       c. Notes to MOR‐3: Adjustments have been made to the Stockholders' Equity accounts at an entity level to balance each 
       individual entity's balance sheets. No adjustment has been made on a consolidated level. As such, the entity level 
       Stockholders' Equity accounts should not be relied upon. In addition, Assets and Liabilities are presented in line with the 
       Statements and Schedules and all associated notes therein apply. Additional adjustments were made to the petition date 
       balance sheet subsequent to the filing of the 12/31/18 monthly operating report as it relates to accrued interest.
       d. Notes to MOR‐4a: The Debtors have sufficient cash to pay their postpetition accounts payable obligations in the ordinary 
       course as they come due. The Debtors are currently in the process of reviewing the Accounts Payable aging and the amounts 
       reflected are subject to change in future periods.
       e. Notes to MOR‐5: The Accounts Receivable account on the Balance Sheet includes an accrued A/R amount due to 
       differences between the fiscal period (GAAP) and broadcasting period. Therefore, there may be slight differences between 
       the figure shown in the A/R aging in MOR 5 and Net A/R balance on the balance sheet.  In addition, certain cash collections 
       and sales during the period do not get booked through the Accounts Receivable system; therefore, cash collections and net 
       sales in the A/R reconciliation may vary from what is reflected on the financial statements in MOR‐1 and MOR‐2.




                                                                                                                               Page 3 of 15
                           Case 18-12655-CSS                Doc 783          Filed 04/01/19         Page 4 of 15


In re: LBI Media, Inc., et. al.                                                                   Case No.:                  18‐12655
                                                                                                  Reporting Period:   2/1/19 ‐ 2/28/19


                                                            Listing of Debtor Entities

General:
The report includes activity from the following Debtors and related case numbers:

Debtor                                                                              Case Number
Liberman Broadcasting, Inc.                                                           18‐12654
LBI Media, Inc.                                                                       18‐12655
LBI Media Holdings, Inc.                                                              18‐12656
LBI Media Intermediate Holdings, Inc.                                                 18‐12657
Empire Burbank Studios LLC                                                            18‐12658
Liberman Broadcasting of California LLC                                               18‐12659
LBI Radio License LLC                                                                 18‐12660
Liberman Broadcasting of Houston LLC                                                  18‐12661
Liberman Broadcasting of Houston License LLC                                          18‐12662
Liberman Television of Houston LLC                                                    18‐12663
KZJL License LLC                                                                      18‐12664
Liberman Television LLC                                                               18‐12665
KRCA Television LLC                                                                   18‐12666
KRCA License LLC                                                                      18‐12667
Liberman Television of Dallas LLC                                                     18‐12668
Liberman Television of Dallas License LLC                                             18‐12669
Liberman Broadcasting of Dallas LLC                                                   18‐12670
Liberman Broadcasting of Dallas License LLC                                           18‐12671




                                                                                                                            Page 4 of 15
                           Case 18-12655-CSS             Doc 783        Filed 04/01/19             Page 5 of 15


In re: LBI Media, Inc., et. al.                                                            Form No.:                               MOR‐1
$ Figures in Thousands                                                                     Case No.:                            18‐12655
                                                                                           Reporting Period:             2/1/19 ‐ 2/28/19



                                        Consolidated Schedule of Cash Receipts and Disbursements
Beginning Book Cash Balance 1/31/2019                                                                          $                          16,223
Receipts:
   Cash Receipts                                                                                                                            10,317
   DIP Borrowings                                                                                                                                      ‐
Total Receipts                                                                                                                              10,317
Disbursements:
 Operating Disbursements
   Payroll & Benefits                                                                                                                         4,661
   Programming (Non‐Payroll)                                                                                                                     879
   Rent and Leases                                                                                                                               517
   Utilities                                                                                                                                        92
   Taxes                                                                                                                                              2
   Licenses & Ratings                                                                                                                         1,002
   Professional Services                                                                                                                         214
   Marketing & Events                                                                                                                            101
   Insurance                                                                                                                                      ‐
   Other SG&A                                                                                                                                    481
 Total Operating Disbursements                                                                                                                7,949
 Capital Expenditures
  CapEx                                                                                                                                       1,279
 Total Capital Expenditures                                                                                                                   1,279
 Restructuring Related Fees
  Restructuring Fees                                                                                                                          1,928
  Other Restructuring Related Items                                                                                                           2,154
  DIP Interest & Fees                                                                                                                            106
 Total Restructuring Related Items                                                                                                            4,189
Total Disbursements                                                                                                                         13,416

Net Cash Flow                                                                                                                                (3,099)

 Other Reconciling Entries                                                                                                                          23

Ending Book Cash Balance 2/28/2019                                                                                                        $13,147




                                                                                                                                        Page 5 of 15
                           Case 18-12655-CSS          Doc 783      Filed 04/01/19             Page 6 of 15


In re: LBI Media, Inc., et. al.                                             Form No.:                                            MOR‐1a
$ Figures in Thousands                                                      Case No.:                                          18‐12655
                                                                            Reporting Period:                           2/1/19 ‐ 2/28/19

                                                  Bank Account Information
                                                            Bank Name /    Account Number (last 4 
                  Legal Entity            Case Number         Address              digits)                        Bank Balance 
KRCA Television LLC                        18‐12666         Wells Fargo               *3215          $                                              23
KRCA Television LLC                        18‐12666         Wells Fargo               *2142                                                          16
KRCA Television LLC                        18‐12666         Union Bank                *0443                                                        ‐
KRCA Television LLC                        18‐12666         Union Bank                *0451                                                        ‐
LBI Media, Inc.                            18‐12655         Merrill Lynch             *2551                                                        ‐
LBI Media, Inc.                            18‐12655         Union Bank                *0729                                                        175
LBI Media, Inc.                            18‐12655         Union Bank                *0327                                                        ‐
Liberman Broadcasting of California LLC    18‐12659         Union Bank                *4869                                                  12,882
Liberman Broadcasting of California LLC    18‐12659         Union Bank                *4079                                                        ‐
Liberman Broadcasting of California LLC    18‐12659         Union Bank                *3501                                                        ‐
Liberman Broadcasting of California LLC    18‐12659         Union Bank                *0130                                                        ‐
Liberman Broadcasting of California LLC    18‐12659         Union Bank                *1464                                                        ‐
Liberman Broadcasting of Houston LLC       18‐12661         Union Bank                *0362                                                        ‐
Liberman Broadcasting of Houston LLC       18‐12661         Union Bank                *0948                                                        ‐
Liberman Broadcasting of Houston LLC       18‐12661         Wells Fargo               *1146                                                            7
Liberman Television of Dallas LLC          18‐12668         Union Bank                *0133                                                        ‐
Liberman Television of Dallas LLC          18‐12668         Wells Fargo               *1077                                                          56
Liberman Television of Houston LLC         18‐12663         Union Bank                *0921                                                        ‐
Liberman Television LLC                    18‐12665         Union Bank                *0890                                                        ‐
Liberman Broadcasting, Inc.                18‐12654         Union Bank                *0882                             CLOSED
                                                                            Operating Subtotal:      $                                      13,159

LBI Media Holdings, Inc.                   18‐12656          Union Bank               *0289          $                                                5
LBI Media Holdings, Inc.                   18‐12656           Comerica                *3143                                                        805
                                                                            HoldCo Subtotal:         $                                           810

                                                                            Total:                   $                                      13,969




                                                                                                                                         Page 6 of 15
                           Case 18-12655-CSS                Doc 783          Filed 04/01/19            Page 7 of 15


In re: LBI Media, Inc., et. al.                                                                   Form No.:                            MOR‐1a
                                                                                                  Case No.:                          18‐12655
                                                                                                  Reporting Period:           2/1/19 ‐ 2/28/19


                                                             Bank Reconciliations

The Debtors hereby submit this attestation regarding bank account reconciliations in lieu of providing copies of bank statements, 
bank reconciliations, journal entries and cash disbursement journals.

The Debtors affirm that bank statements and reconciliations for all open and active bank accounts are retained by the Debtors.




/s/ Brian Kei                                                               4/1/2019
Signature of Authorized Individual                                          Date

Brian Kei                                                                   Chief Financial Officer
Printed Name of Authorized Individual                                       Title of Authorized Individual




                                                                                                                                     Page 7 of 15
                                    Case 18-12655-CSS                                Doc 783                          Filed 04/01/19                                                   Page 8 of 15

In re: LBI Media, Inc., et al.                                                                                                                                                                                  Form No.:                                       MOR‐1b
$ Figures in Thousands                                                                                                                                                                                          Case No.:                                      18‐12655
                                                                                                                                                                                                                Reporting Period:                       2/1/19 ‐ 2/28/19


                                                                                 Schedule of Professional Fees Paid
                                                                                            Check                                       Amount Paid This Period                                                                 Amount Paid To‐Date
                 Professional                  Period Covered            Payor         Number    Date                               Fees      Expenses        Total                                                   Fees          Expenses        Total
Epiq Corporate Restructuring, LLC            12/1/18 ‐ 12/31/18    LBI Media, Inc.               ‐                       ‐   $                   ‐   $                   ‐   $                   ‐               $                94   $              138   $              231 
Guggenheim Securities, LLC                   11/21/18 ‐ 12/31/18   LBI Media, Inc.        Wire        2/19/2019                 120                    31                  151                                                   120                     31                   151 
Richards, Layton & Finger, PA                11/21/18 ‐ 11/30/18   LBI Media, Inc.               ‐                       ‐                         ‐                         ‐                         ‐                           99                        8                   107 
Weil, Gotshal & Manges LLP[1]                11/21/18 ‐ 11/30/18   LBI Media, Inc.               ‐                       ‐                         ‐                         ‐                         ‐                         457                        8                   465 
Total                                                                                                                        $              120 $                31 $              151                          $              770 $              184 $              954

[1] ‐ Application of advance payment balance to Weil November Fee Application




                                                                                                                                                                                                                                                                     Page 8 of 15
                                                                                                                                                Case 18-12655-CSS                                                                                                        Doc 783                                                   Filed 04/01/19                                                                         Page 9 of 15

In re: LBI Media, Inc., et. al.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Form No.:                                    MOR‐2
$ Figures in Thousands                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Case No.:                                 18‐12655
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Reporting Period:                  2/1/19 ‐ 2/28/19


                                                                                                                                                                                                                                                                             Debtor Statement of Operations (Unaudited)
                                        Liberman                   LBI Media, Inc.                      LBI Media                      LBI Media                Empire Burbank                        Liberman      LBI Radio License     Liberman                                                     Liberman                       Liberman                     KZJL License LLC                  Liberman                   KRCA Television  KRCA License LLC                               Liberman                        Liberman          Liberman          Liberman 
                                    Broadcasting, Inc.                                                 Holdings, Inc.                Intermediate                 Studios LLC                      Broadcasting of         LLC         Broadcasting of                                              Broadcasting of                  Television of                                                 Television LLC                    LLC                                                       Television of                  Television of    Broadcasting of  Broadcasting of 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Total
                                                                                                                                     Holdings, Inc.                                                 California LLC                      Houston LLC                                                 Houston License                  Houston LLC                                                                                                                                                Dallas LLC                  Dallas License LLC    Dallas LLC    Dallas License LLC
                                                                                                                                                                                                                                                                                                          LLC
                                           18‐12654                     18‐12655                           18‐12656                      18‐12657                      18‐12658                         18‐12659                           18‐12660                     18‐12661                       18‐12662                         18‐12663                          18‐12664                     18‐12665                        18‐12666                      18‐12667                     18‐12668                         18‐12669                     18‐12670                          18‐12671

Net Sales                           $                       ‐     $                        23
                                                                                                    $                       ‐     $                       ‐     $                       ‐         $                   1,604         $                       ‐     $                      803        $                       ‐     $                      513       $                       ‐     $                   4,628      $                       ‐     $                       ‐     $                      490      $                       ‐     $                      702       $                       ‐     $                        8,762

 Technical / Engineering Expense                             ‐                                 7                             ‐                             ‐                             ‐                                   29                              ‐                               18                              ‐                               28                             ‐                             405                            ‐                             ‐                               45                            ‐                               20                             ‐                                  552
 Programming Expense                                          ‐                              43                              ‐                             ‐                             ‐                                 483                                ‐                            169                                ‐                              35                             ‐                         2,999
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ‐                            ‐                               44                            ‐                             140                              ‐                               3,914
 Sales Expense                                                ‐                               (0)                            ‐                             ‐                             ‐                                 381                                ‐                            122                                ‐                              99                             ‐                             924                            ‐                             ‐                             111                              ‐                            165                              ‐                               1,801
 Promotions Expense                                           ‐                            ‐                                 ‐                             ‐                             ‐                                   34                              ‐                               10                              ‐                                 0                            ‐                             159                            ‐                             ‐                             ‐                               ‐                               17                             ‐                                  220
 Administration Expense                                      ‐                                 4                             ‐                             ‐                             ‐                                 372                                ‐                            242                                ‐                            126                               ‐                        1,259
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ‐                            ‐                             151                              ‐                            180                              ‐                               2,334
Operating Expense                                            ‐                               54                              ‐                             ‐                             ‐                             1,299                                 ‐                            562
                                                                                                                                                                                                                                                                                                                             ‐                            287
                                                                                                                                                                                                                                                                                                                                                                                            ‐                         5,746                              ‐                             ‐                            352
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ‐                            521
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ‐                              8,821

Operating Income                                             ‐                             (31)                          ‐                                 ‐                             ‐                                305
                                                                                                                                                                                                                                                             ‐                            241
                                                                                                                                                                                                                                                                                                                             ‐                            226
                                                                                                                                                                                                                                                                                                                                                                                            ‐                        (1,118)                          ‐                                ‐                            138
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ‐                            180
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ‐                                  (59)

  Interest Expense, Net                                       ‐                            260                                ‐                            ‐                                (1)                              10                              ‐                               15                              ‐                             ‐                                ‐                             ‐                              ‐                             ‐                             ‐                               ‐                               10                             ‐                                  295
  Depreciation                                                ‐                                9                             ‐                             ‐                               24                                19                              ‐                             109                                ‐                                9                            ‐                             172                            ‐                             ‐                               19                            ‐                               87                             ‐                                  448
  Loss / (Gain) on Sale of Assets                            ‐                             ‐                                 ‐                             ‐                             ‐                                    (8)                            ‐                                (1)                            ‐                             ‐                                ‐                             ‐                              ‐                             ‐                             ‐                               ‐                                 6                            ‐                                     (3)
  Other Expense (Income)                                      ‐                            ‐                                 ‐                             ‐                             ‐                                 ‐                                 ‐                             ‐                                 ‐                             ‐                                ‐                             ‐                              ‐                             ‐                             ‐                               ‐                             ‐                                ‐                                   ‐
  Restructuring Items, Net                                    ‐                        7,482
                                                                                                                              ‐                            ‐                             ‐                                 ‐                                 ‐                             ‐                                 ‐                             ‐                                ‐                             ‐                              ‐                             ‐                             ‐                               ‐                             ‐                                ‐                               7,482
Income (Loss) before Income Taxes                            ‐                        (7,782)                                ‐                             ‐                             (24)                             284
                                                                                                                                                                                                                                                             ‐                            118
                                                                                                                                                                                                                                                                                                                             ‐                            217
                                                                                                                                                                                                                                                                                                                                                                                            ‐                        (1,290)                             ‐                             ‐                            119
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ‐                              78
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ‐                             (8,281)

 Income Tax Expense                                           ‐                             ‐                           ‐                             ‐                              ‐                            ‐                           ‐                             ‐                           ‐                             ‐                           ‐                             ‐                           ‐                             ‐                              ‐                           ‐                             ‐                            ‐                                    ‐
Net Income                          $                           ‐  $                  (7,782) $                           ‐  $                           ‐  $                       (24) $                      284 $                           ‐  $                      118 $                           ‐  $                      217 $                           ‐  $                  (1,290) $                           ‐  $                           ‐  $                      119 $                           ‐  $                        78  $                           ‐  $                       (8,281)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Page 9 of 15
                                                                                                                                                    Case 18-12655-CSS                                                                                                                        Doc 783                                                         Filed 04/01/19                                                                                       Page 10 of 15

In re: LBI Media, Inc., et. al.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Form No.:                                                   MOR‐3
$ Figures in Thousands                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case No.:                                                18‐12655
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Reporting Period:                                 2/1/19 ‐ 2/28/19


                                                                                                                                                                                                                                                                                          Debtor Balance Sheet as of Petition Date (Unaudited)
                                                                                                                                                                                                                                                                                                                                 Liberman 
                                                                                                                                                           LBI Media                                                          Liberman                            Liberman                                                                                           Liberman                                                                                                                                                                 Liberman                        Liberman                          Liberman          Liberman 
                                                     Liberman                                                            LBI Media                                                      Empire Burbank                                      LBI Radio License                                                                 Broadcasting of                                                                                          Liberman                      KRCA Television 
                                                                                      LBI Media, Inc.                                                    Intermediate                                                      Broadcasting of                     Broadcasting of                                                                                      Television of                KZJL License LLC                                                                     KRCA License LLC                                       Television of                  Television of                    Broadcasting of  Broadcasting of                                                     Total
                                                 Broadcasting, Inc.                                                     Holdings, Inc.                                                    Studios LLC                                              LLC                                                                        Houston License                                                                                        Television LLC                       LLC
                                                                                                                                                         Holdings, Inc.                                                     California LLC                      Houston LLC                                                                                         Houston LLC                                                                                                                                                               Dallas LLC                  Dallas License LLC                   Dallas LLC     Dallas License LLC
                                                                                                                                                                                                                                                                                                                                    LLC
                                                        18‐12654                           18‐12655                         18‐12656                         18‐12657                          18‐12658                          18‐12659                         18‐12660                          18‐12661                     18‐12662                              18‐12663                         18‐12664                          18‐12665                          18‐12666                          18‐12667                          18‐12668                         18‐12669                          18‐12670                          18‐12671

                                                                                                                                                                                                                                                                                                                                ASSETS
Current Assets:
  Cash and Cash Equivalents                      $                            0     $                    2,936       $                       810      $                             ‐   $                             ‐   $                       221      $                             ‐   $                         57     $                             ‐   $                            1   $                             ‐   $                       121       $                             ‐   $                             ‐   $                         43     $                             ‐   $                            1    $                             ‐   $                                   4,189
  Accounts Receivable, Net                                                     0                                56                             ‐                                ‐                                 ‐                             4,112                                ‐                             1,687                                ‐                             1,505                                ‐                           16,791                                  ‐                                 ‐                             1,340                                ‐                             1,456                                 ‐                                          26,947
  Amounts Due from Related Parties                                         ‐                                 254
                                                                                                                                               ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                331
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                585
  Employee Advances, Current                                               ‐                                    69                             ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                  69
  Program Rights, Current                                                  ‐                                  ‐                                ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                896
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                896
  Prepaids and Other Current Assets                                        ‐                              3,114                                ‐                                ‐                                 ‐                                   81                             ‐                                   95                             ‐                                400
                                                                                                                                                                                                                                                                                                                                                                                                                           ‐                             1,159                                 ‐                                 ‐                                 ‐                                ‐                                     5                             ‐                                            4,853
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
 Total Current Assets                                                          0                          6,428                                810                              ‐                                 ‐                             4,413                                ‐                             1,839                                ‐                             1,906                                ‐                           19,299                                  ‐                                 ‐                             1,383                                ‐                             1,462                                 ‐                                          37,540

  Program Rights, Net of Current                                           ‐                                  ‐                                ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                            ‐                            ‐                                         ‐                                375
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                375
  Capitalized Production Costs, Net                                        ‐                                  ‐                                ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                            ‐                            ‐                                         ‐                           15,157                                  ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                          15,157
  Property and Equipment, Net                                              ‐                                 147
                                                                                                                                               ‐                                ‐                             3,093                             1,807                                ‐                             6,980                           ‐                         1,030                                         ‐                           10,587                                  ‐                                 ‐                               (258)                              ‐                             8,804                                 ‐                                          32,190
  Broadcast Licenses, Net                                                  ‐                                  ‐                                ‐                                ‐                                 ‐                                 ‐                          50,379                                  ‐                      18,852                           ‐                                       6,793                                 ‐                                 ‐                           44,347                                  ‐                            8,451                                 ‐                           19,676                                         148,497
  Intercompany Receivables                                                 ‐                            63,302                             6,828                          24,337                                  ‐                                 ‐                                ‐                                 ‐                            ‐                            ‐                                         ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                          94,466
  Other assets                                                             ‐                              1,624                                ‐                                ‐                                 ‐                                   14                             ‐                                190
                                                                                                                                                                                                                                                                                                                                                    ‐                                0                                     ‐                             3,233                                 ‐                                 ‐                                 ‐                                ‐                                     3                             ‐                                            5,064
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Total Assets                                                                   0                        71,500                             7,638                          24,337                              3,093                             6,234                          50,379                              9,009                     18,852                       2,936                                        6,793                           48,651                                  ‐                           44,347                              1,124                            8,451                           10,269                            19,676                                        333,289
                                                                                                                                                                                                                                                                                                          Liabilities and Stockholders' Equity
Liabilities not Subject to Compromise
Current Liabilities:
   Accounts Payable                                                        ‐                                  ‐                                ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                 ‐
   Accrued Expenses                                                        ‐                                  ‐                                ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                 ‐
   Accrued Interest                                                        ‐                                  ‐                                ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                 ‐
   Current Portion of Capital Lease Obligation                             ‐                                  ‐                                ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                 ‐
   Current Portion of Debt                                                 ‐                                  ‐                                ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                 ‐
  Total Current Liabilities                                                ‐                                  ‐                                ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                 ‐

 Leased Towers                                                             ‐                                  ‐                                ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                 ‐
 Other Liabilities                                                         ‐                                  ‐                                ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                 ‐
 Total Liabilities not Subject to Compromise                               ‐                                  ‐                                ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                 ‐

Liabilities Subject to Compromise
Current Liabilities:
   Accounts Payable                                                        ‐                            10,090                                 ‐                                ‐                                 ‐                            (2,267)                               ‐                                 ‐                                ‐                                 ‐                                ‐                                     0                             ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                            7,823
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
   Accrued Expenses                                                        ‐                              2,848                                ‐                                ‐                                 ‐                             1,287                                ‐                                644
                                                                                                                                                                                                                                                                                                                                                        ‐                                221
                                                                                                                                                                                                                                                                                                                                                                                                                           ‐                             1,486                                 ‐                                 ‐                                140
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ‐                                600
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ‐                                            7,226
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
   Accrued Interest                                                        ‐                            28,758                                 931                          3,218                                     1                             ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                          32,908
   Current Portion of Capital Lease Obligation                             ‐                                 282
                                                                                                                                               ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                282
   Current Portion of Debt                                                 ‐                                  ‐                            6,120                                ‐                                209
                                                                                                                                                                                                                                                    ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                            6,328
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
  Total Current Liabilities                                                ‐                            41,979                             7,050                            3,218                                 210                             (980)                              ‐                                644
                                                                                                                                                                                                                                                                                                                                                        ‐                                221
                                                                                                                                                                                                                                                                                                                                                                                                                           ‐                             1,486                                 ‐                                 ‐                                140
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ‐                                600
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ‐                                          54,568

 Long‐Term Debt, Excluding Current Portion                                 ‐                          490,438                                  ‐                          24,737                                  (46)
                                                                                                                                                                                                                                                    ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                        515,128
 Intercompany Payables                                                     ‐                              7,637                          84,891                                   35                          1,903                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                          94,466
 Deferred Income Taxes                                                        (2)                       12,496                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                          12,495
 Leased Towers                                                             ‐                                  ‐                                ‐                                ‐                                 ‐                                928
                                                                                                                                                                                                                                                                                     ‐                             3,044                                ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                 ‐                                ‐                             2,243                                 ‐                                            6,215
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
 Other Liabilities                                                         ‐                                    76                             ‐                                ‐                                 ‐                                138
                                                                                                                                                                                                                                                                                     ‐                                   88                             ‐                                504
                                                                                                                                                                                                                                                                                                                                                                                                                           ‐                                756
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ‐                                 ‐                                112
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ‐                                381
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ‐                                            2,055
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
 Total Liabilities Subject to Compromise                                      (2)                     552,626                            91,942                           27,989                              2,067                                   87                             ‐                             3,776                                ‐                                725
                                                                                                                                                                                                                                                                                                                                                                                                                           ‐                             2,242                                 ‐                                 ‐                                252
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ‐                             3,223                                 ‐                                        684,927

 Total Liabilities                                                            (2)                   552,626                     91,942                     27,989                       2,067                             87                           ‐                                                           3,776                           ‐                                     725
                                                                                                                                                                                                                                                                                                                                                                                                                       ‐                                 2,242                           ‐                                       ‐                                252
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ‐                                 3,223                           ‐                                              684,927

Stockholders' Equity:
   Stockholders' Equity                                            267,019                              97,947                         159,703                                      5                        (3,586)                      (112,487)                            50,379                          (17,775)
                                                                                                                                                                                                                                                                                                                                                  18,852                            20,627                             6,793                         (75,907)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ‐                           44,347                              5,168                            8,451                           36,289                            19,676                                         525,502
   Retained Deficit                                              (267,018)                          (531,056)                        (244,082)                             (1,139)                            4,496                         117,413                                  ‐                           20,975                                 ‐                         (20,475)
                                                                                                                                                                                                                                                                                                                                                                                                                           ‐                         121,008                                   ‐                                 ‐                            (6,128)                               ‐                         (30,992)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ‐                                       (836,996)
   Current Period Earnings (Loss)                                          ‐                          (48,017)
                                                                                                                                                 76                        (2,519)                                116                           1,221                                ‐                             2,033                                ‐                             2,058                                ‐                             1,308                                 ‐                                 ‐                             1,832                                ‐                             1,748                                 ‐                                         (40,143)
  Total Stockholders' Equity                                                   2                    (481,126)                          (84,303)
                                                                                                                                                                           (3,653)                            1,027                             6,148                          50,379                              5,233                          18,852                              2,211                            6,793                           46,409                                  ‐                           44,347                                  873                          8,451                             7,045                           19,676                                        (351,638)
Total Liabilities and Stockholders' Equity       $                            0 $                 71,500
                                                                                                         $                    7,638 $                 24,337
                                                                                                                                                             $                    3,093 $                    6,234 $                 50,379
                                                                                                                                                                                                                                            $                    9,009 $                 18,852
                                                                                                                                                                                                                                                                                                $                    2,936 $                    6,793 $                 48,651
                                                                                                                                                                                                                                                                                                                                                                               $                        ‐                                                                                              $                 44,347
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $                    1,124 $                    8,451 $                 10,269
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               $                 19,676
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        $                              333,289




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Page 10 of 15
                                                                                                                                                        Case 18-12655-CSS                                                                                                                           Doc 783                                                         Filed 04/01/19                                                                                      Page 11 of 15

In re: LBI Media, Inc., et. al.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Form No.:                                                   MOR‐3
$ Figures in Thousands                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Case No.:                                                18‐12655
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Reporting Period:                                 2/1/19 ‐ 2/28/19


                                                                                                                                                                                                                                                                                                 Debtor Balance Sheet as of 2/28/2019 (Unaudited)
                                                                                                                                                                                                                                                                                                                                    Liberman 
                                                                                                                                                            LBI Media                                                           Liberman                            Liberman                                                                                           Liberman                                                                                                                                                                 Liberman                         Liberman                          Liberman          Liberman 
                                                     Liberman                                                              LBI Media                                                     Empire Burbank                                       LBI Radio License                                                                  Broadcasting of                                                                                           Liberman                     KRCA Television 
                                                                                     LBI Media, Inc.                                                      Intermediate                                                       Broadcasting of                     Broadcasting of                                                                                      Television of                  KZJL License LLC                                                                    KRCA License LLC                                      Television of                   Television of                    Broadcasting of  Broadcasting of                                                     Total
                                                 Broadcasting, Inc.                                                       Holdings, Inc.                                                   Studios LLC                                               LLC                                                                         Houston License                                                                                         Television LLC                      LLC
                                                                                                                                                          Holdings, Inc.                                                      California LLC                      Houston LLC                                                                                         Houston LLC                                                                                                                                                               Dallas LLC                   Dallas License LLC                   Dallas LLC     Dallas License LLC
                                                                                                                                                                                                                                                                                                                                       LLC
                                                        18‐12654                           18‐12655                           18‐12656                        18‐12657                          18‐12658                           18‐12659                          18‐12660                         18‐12661                      18‐12662                              18‐12663                          18‐12664                         18‐12665                          18‐12666                          18‐12667                         18‐12668                          18‐12669                          18‐12670                          18‐12671

                                                                                                                                                                                                                                                                                                                                       ASSETS
Current Assets:
  Cash and Cash Equivalents                      $                             ‐    $                 12,157
                                                                                                                       $                       810     $                             ‐   $                             ‐    $                             ‐   $                             ‐   $                            7   $                             ‐   $                             ‐   $                             ‐   $                       117      $                             ‐   $                             ‐   $                         56     $                             ‐   $                             ‐   $                             ‐   $                                 13,147
  Accounts Receivable, Net                                                 ‐                                     (3)                             ‐                               ‐                                 ‐                              3,258                                 ‐                             1,698                                ‐                             1,276                                 ‐                           12,822                                 ‐                                 ‐                             1,817                                ‐                             1,583                                 ‐                                          22,450
  Amounts Due from Related Parties                                         ‐                                 254
                                                                                                                                                 ‐                               ‐                                 ‐                                  ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                331
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                585
  Employee Advances, Current                                               ‐                                    55                               ‐                               ‐                                 ‐                                  ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                  55
  Program Rights, Current                                                  ‐                                  ‐                                  ‐                               ‐                                 ‐                                  ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                704
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                704
  Prepaids and Other Current Assets                                        ‐                              3,302                                  ‐                               ‐                                 ‐                                    55                              ‐                                   78                             ‐                             1,024                                 ‐                             1,374                                ‐                                 ‐                                   12                             ‐                                     8                             ‐                                            5,854
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
 Total Current Assets                                                      ‐                            15,765                                   810                             ‐                                 ‐                              3,313                                 ‐                             1,782                                ‐                             2,300                                 ‐                           15,348                                 ‐                                 ‐                             1,885                                ‐                             1,591                                 ‐                                          42,795

  Program Rights, Net of Current                                           ‐                                  ‐                                  ‐                               ‐                                 ‐                                  ‐                                 ‐                                 ‐                            ‐                            ‐                                          ‐                             1,377                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                            1,377
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
  Capitalized Production Costs, Net                                        ‐                                  ‐                                  ‐                               ‐                                 ‐                                  ‐                                 ‐                                 ‐                            ‐                            ‐                                          ‐                           15,152                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                          15,152
  Property and Equipment, Net                                              ‐                                 242
                                                                                                                                                 ‐                               ‐                             3,007                              1,775                                 ‐                             6,630                           ‐                         1,237                                          ‐                           10,860                                 ‐                                 ‐                                116
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ‐                             8,819                                 ‐                                          32,686
  Broadcast Licenses, Net                                                  ‐                                  ‐                                  ‐                               ‐                                 ‐                              8,547                           40,239                                  ‐                      17,892                           ‐                                        6,681                                 ‐                                ‐                           41,162                                  ‐                            7,762                                 ‐                           19,577                                         141,860
  Intercompany Receivables                                                 ‐                            63,302                               6,828                         24,337                                  ‐                                  ‐                                 ‐                                 ‐                            ‐                            ‐                                          ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                          94,466
  Other assets                                                             ‐                              1,633                                  ‐                               ‐                                 ‐                                    14                              ‐                                190
                                                                                                                                                                                                                                                                                                                                                       ‐                                0                                      ‐                             3,233                                ‐                                 ‐                                 ‐                                ‐                                     3                             ‐                                            5,073
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Total Assets                                                               ‐                            80,942                               7,638                         24,337                              3,007                            13,649                            40,239                              8,603                     17,892                       3,537                                         6,681                           45,971                                 ‐                           41,162                              2,001                            7,762                           10,413                            19,577                                        333,411
                                                                                                                                                                                                                                                                                                                Liabilities and Stockholders' Equity
Liabilities not Subject to Compromise
Current Liabilities:
   Accounts Payable                                                        ‐                              6,834                                  ‐                               ‐                                 ‐                                  ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                            6,834
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
   Accrued Expenses                                                        ‐                            12,292                                   ‐                               ‐                                 ‐                              1,230                                 ‐                                490
                                                                                                                                                                                                                                                                                                                                                           ‐                                165
                                                                                                                                                                                                                                                                                                                                                                                                                               ‐                             1,619                                ‐                                 ‐                                142
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ‐                                430
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ‐                                          16,367
   Accrued Interest                                                        ‐                                      4                              ‐                               ‐                                 ‐                                  ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                    4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
   Current Portion of Capital Lease Obligation                             ‐                                    12                               ‐                               ‐                                 ‐                                  ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                  12
   Current Portion of Debt                                                 ‐                              9,503                                  ‐                               ‐                                 ‐                                  ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                            9,503
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
  Total Current Liabilities                                                ‐                            28,644                                   ‐                               ‐                                 ‐                              1,230                                 ‐                                490
                                                                                                                                                                                                                                                                                                                                                           ‐                                165
                                                                                                                                                                                                                                                                                                                                                                                                                               ‐                             1,619                                ‐                                 ‐                                142
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ‐                                430
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ‐                                          32,719

 Long Term Debt, Excluding Current Portion                                 ‐                                  ‐                                  ‐                               ‐                                   21                               ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                  21
 Deferred Income Taxes                                                     ‐                              9,560                                  ‐                               ‐                                 ‐                                  ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                            9,560
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
 Other Liabilities                                                         ‐                                     (1)                             ‐                               ‐                                 ‐                                    15                              ‐                                   14                             ‐                                 (11)
                                                                                                                                                                                                                                                                                                                                                                                                                               ‐                                   94                             ‐                                 ‐                                 (31)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ‐                                   17                              ‐                                                  96
 Total Liabilities not Subject to Compromise                               ‐                            38,202                                   ‐                               ‐                                   21                           1,245                                 ‐                                503
                                                                                                                                                                                                                                                                                                                                                           ‐                                153
                                                                                                                                                                                                                                                                                                                                                                                                                               ‐                             1,713                                ‐                                 ‐                                111
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ‐                                447
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ‐                                          42,396

Liabilities Subject to Compromise
Current Liabilities:
   Accounts Payable                                                        ‐                              5,084                                  ‐                               ‐                                 ‐                                  ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                            5,084
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
   Accrued Expenses                                                        ‐                                 647
                                                                                                                                                 ‐                               ‐                                 ‐                                 265
                                                                                                                                                                                                                                                                                        ‐                                233
                                                                                                                                                                                                                                                                                                                                                           ‐                                   66                              ‐                                345
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ‐                                 ‐                                   75                             ‐                                176
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ‐                                            1,808
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
   Accrued Interest                                                        ‐                            28,758                                   931                         3,218                                     1                              ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                          32,908
   Current Portion of Capital Lease Obligation                             ‐                                 282
                                                                                                                                                 ‐                               ‐                                 ‐                                  ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                282
   Current Portion of Debt                                                 ‐                                  ‐                              6,120                               ‐                                147
                                                                                                                                                                                                                                                      ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                            6,267
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
  Total Current Liabilities                                                ‐                            34,772                               7,050                           3,218                                 148                               265
                                                                                                                                                                                                                                                                                        ‐                                233
                                                                                                                                                                                                                                                                                                                                                           ‐                                   66                              ‐                                345
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ‐                                 ‐                                   75                             ‐                                176
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ‐                                          46,348

 Long‐Term Debt, Excluding Current Portion                                 ‐                          490,438                                    ‐                         24,737                                     (4)                             ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                        515,171
 Intercompany Payables                                                     ‐                              7,637                            84,891                                  35                          1,903                                  ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                          94,466
 Deferred Income Taxes                                                        (2)                             ‐                                  ‐                               ‐                                 ‐                                  ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                                   (2)
 Leased Towers                                                             ‐                                  ‐                                  ‐                               ‐                                 ‐                                 885
                                                                                                                                                                                                                                                                                        ‐                             2,991                                ‐                                 ‐                                 ‐                                 ‐                                ‐                                 ‐                                 ‐                                ‐                             2,231                                 ‐                                            6,107
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
 Other Liabilities                                                         ‐                                    80                               ‐                               ‐                                 ‐                                    61                              ‐                                 ‐                                ‐                                492
                                                                                                                                                                                                                                                                                                                                                                                                                               ‐                                579
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ‐                                 ‐                                   98                             ‐                                296
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ‐                                            1,606
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
 Total Liabilities Subject to Compromise                                      (2)                     532,926                              91,942                          27,989                              2,047                              1,211                                 ‐                             3,225                                ‐                                558
                                                                                                                                                                                                                                                                                                                                                                                                                               ‐                                924
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ‐                                 ‐                                172
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ‐                             2,703                                 ‐                                        663,696

 Total Liabilities                                                            (2)                   571,129                     91,942                     27,989                       2,068                       2,456                           ‐                                                                 3,728                           ‐                                     712
                                                                                                                                                                                                                                                                                                                                                                                                                          ‐                                  2,636                           ‐                                      ‐                                284
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ‐                                 3,150                           ‐                                              706,091

Stockholders' Equity:
   Stockholders' Equity                                            267,019                            100,018                            159,703                                     5                        (3,716)                       (105,708)                             40,239                          (17,643)
                                                                                                                                                                                                                                                                                                                                                     17,892                            20,547                              6,681                         (70,495)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ‐                           41,162                              6,248                            7,762                           36,210                            19,577                                         525,502
   Retained Deficit                                              (267,018)                          (576,747)                          (244,007)                            (3,658)                            4,627                          116,316                                   ‐                           22,303                                 ‐                         (18,141)
                                                                                                                                                                                                                                                                                                                                                                                                                               ‐                         116,016                                  ‐                                 ‐                            (4,853)                               ‐                         (29,069)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ‐                                       (884,231)
   Current Period Earnings (Loss)                                          ‐                          (13,457)
                                                                                                                                                 ‐                               ‐                                   28                              585
                                                                                                                                                                                                                                                                                        ‐                                214
                                                                                                                                                                                                                                                                                                                                                           ‐                                420
                                                                                                                                                                                                                                                                                                                                                                                                                               ‐                            (2,187)                               ‐                                 ‐                                323
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ‐                                122
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ‐                                         (13,951)
  Total Stockholders' Equity                                                   2                    (490,186)                            (84,303)
                                                                                                                                                                            (3,653)                                939                          11,194                            40,239                              4,874                          17,892                              2,826                             6,681                           43,334                                 ‐                           41,162                              1,718                            7,762                             7,263                           19,577                                        (372,681)
Total Liabilities and Stockholders' Equity       $                          (0)
                                                                              $                 80,942
                                                                                                       $                    7,638 $                 24,337
                                                                                                                                                           $                    3,007 $                 13,649
                                                                                                                                                                                                               $                 40,239
                                                                                                                                                                                                                                        $                    8,603 $                 17,892
                                                                                                                                                                                                                                                                                            $                    3,537 $                    6,681 $                 45,971
                                                                                                                                                                                                                                                                                                                                                                           $                        ‐                                                                                                     $                 41,162
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   $                    2,001 $                    7,762 $                 10,413
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                  19,577 $                              333,411




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Page 11 of 15
                          Case 18-12655-CSS               Doc 783          Filed 04/01/19            Page 12 of 15


In re: LBI Media, Inc., et. al.                                                                  Form No.:                            MOR‐4
                                                                                                 Case No.:                         18‐12655
                                                                                                 Reporting Period:          2/1/19 ‐ 2/28/19


                                                 Status of Post‐Petition Taxes of the Debtors

The Debtors have paid and are paying prepetition taxes in accordance with the Final Order Authorizing Debtors to Pay Certain Prepetition Taxes 
and Fees, which was entered on December 12, 2018 [Docket No. 177].  The Debtors have paid and are paying all undisputed postpetition taxes 
as they come due. Copies of filed tax returns and IRS forms are available upon request.




/s/ Brian Kei                                                              4/1/2019
Signature of Authorized Individual                                         Date


Brian Kei                                                                  Chief Financial Officer
Printed Name of Authorized Individual                                      Title of Authorized Individual




                                                                                                                                   Page 12 of 15
                              Case 18-12655-CSS                            Doc 783                     Filed 04/01/19                                  Page 13 of 15


In re: LBI Media, Inc., et. al.                                                                                                                       Form No:                                                   MOR‐4a
$ Figures in Thousands                                                                                                                                Case No.:                                                18‐12655
                                                                                                                                                      Reporting Period:                                 2/1/19 ‐ 2/28/19


                                           Accounts Payable (Post‐Petition) Balance as of 2/28/19 (Unaudited)


A/P Aging                                                    Current                          1‐30 Days                           31‐60 Days                            Over 60 Days                                Total A/P

Accounts Payable Balance              $                            4,879   $                            1,094   $                                860 $                                      ‐   $                            6,834




                                                                                                                                                                                                               Page 13 of 15
                             Case 18-12655-CSS                            Doc 783                       Filed 04/01/19                                Page 14 of 15


In re: LBI Media, Inc., et. al.                                                                                                                    Form No.:                                               MOR‐5
$ Figures in Thousands                                                                                                                             Case No.:                                            18‐12655
                                                                                                                                                   Reporting Period:                             2/1/19 ‐ 2/28/19


                                                    Accounts Receivable Balance as of 2/28/19 (Unaudited)


A/R Aging                                   Current‐30 Days                              31‐60 Days                            61‐90 Days                          Over 90 Days                              Total A/R

Accounts Receivable Balance        $                            6,916   $                            5,668    $                            4,653    $                              9,038 $                          26,275
                                                                                                             Other Accrued AR                                                                                          1,205
                                                                                                             (‐) Allowance for Doubtful Accounts                                                                      (5,030)
                                                                                                             Total Net Accounts Receivable                                               $                          22,450



                                                                                                                                 Accounts Receivable Reconciliation
                                                                                                             Beginning A/R Balance, Net                                                    24,206
                                                                                                             (‐) Total AR Cash Collections During the Period                              (10,065)
                                                                                                             (‐) Increase to Allowance for Doubtful Accounts                                 (123)
                                                                                                             (‐) Credit Balances                                                                  (12)
                                                                                                             (+) Net Sales During the Period Related to AR                                   8,444
                                                                                                             Ending A/R Balance, Net                           $                          22,450




                                                                                                                                                                                                           Page 14 of 15
                              Case 18-12655-CSS                       Doc 783             Filed 04/01/19                  Page 15 of 15


In re: LBI Media, Inc., et. al.                                                                                       Form No.:                    MOR‐5a
                                                                                                                      Case No.:                  18‐12655
                                                                                                                      Reporting Period:   2/1/19 ‐ 2/28/19

                                                                          Debtor Questionnaire

                                                                                                                                  Yes         No
1.   Have any assets been sold or transferred outside the normal course of business this reporting period? If yes, 
                                                                                                                                              X
     provide an explanation below.
2.   Have any funds been disbursed from any account other than a debtor in possession account this reporting 
     period? If yes, provide an explanation below.                                                                                            X

3.   Have all post‐petition tax returns been timely filed? If no, provide an explanation below.
                                                                                                                                   X

4.   Are workers' compensation, general liability and other necessary insurance coverages in effect? If no, 
                                                                                                                                   X
     provide an explanation below.
5.   Has any bank account been opened during the reporting period? If yes, provide documentation identifying 
     the opened account(s). If an investment account has been opened provide the required documentation                                       X
     pursuant to the Delaware Local Rule 4001‐3.




                                                                                                                                              Page 15 of 15
